United States Court of Appeals
                       For the First Circuit



No. 14-2118

   PAN AM SYSTEMS, INC.; SPRINGFIELD TERMINAL RAILWAY COMPANY;
                        DAVID ANDREW FINK,

                       Plaintiffs, Appellants,

                                    v.

 ATLANTIC NORTHEAST RAILS AND PORTS, INC.; CHALMERS HARDENBERG,

                       Defendants, Appellees.



                             ERRATA SHEET

          The opinion of this Court issued on October 9, 2015, is
amended as follows:

          On page 16,     line   8,       change   "plaintiff's   favor"   to
"plaintiffs' favor"

          On page 24, line 12, change "names" to "name"

          On    page   26,   line         16,   change   "temporally"      to
"temporarily"

          On page 27, footnote 10, line 7, change "defendants
complaints" to "defendants' complaints"




                                      1